Case 3:21-cv-00232 Document 1-1 Filed on 08/31/21 in TXSD Page 1 of 6




                           Exhibit A
                                                                                   Filed   Record
     Case 3:21-cv-00232 Document 1-1 Filed on 08/31/21 in TXSD Page   2forof3:22
                                                                 7/29/2021   6 PM
                                                                                   Rhonda Barchak, District Clerk
                                                                                   Brazoria County, Texas
                                                                                   113828-CV
                                                                                   sunnye Wingo, Deputy
                                            113828-CV
                                    CAUSE NO.

KELLEY JO LEWIS                                  §                 IN THE DISTRICT COURT OF
                                                 §
       Plaintiff,                                §
                                                 §
V.                                               §                 BRAZORIA COUNTY, TEXAS
                                                  §
HOBBY LOBBY STORES, INC.                         §
                                                  §
                                                  §
       Defendant.                                §                       th JUDICIAL DISTRICT

        PLAINTIFF'S ORIGINAL PETITION & REOUEST FOR DISCLOSURE

       Plaintiff Kelly Jo Lewis complains of Defendant Hobby Lobby Stores, Inc., and would

respectfully show the Court the following:

                                                 I.

                                     Discovery Control Plan

       1.      Plaintiff intends that discovery be conducted under Level 2. Plaintiff has been

damaged in a sum far in excess of the minimum jurisdictional limits of this Honorable Court, and

affirmatively pleads that she seeks monetary relief over $250,000.00, but no more than

$1,000,000.00, at this time. Plaintiff reserves the right to amend this damage calculation as

discovery progresses. Plaintiff makes this damage calculation at this time pursuant to Texas Rule

of Civil Procedure 47.

                                                II.

                                       Parties and Service

       2.      Plaintiff Kelley Jo Lewis is a resident of Texas.

       3.      Defendant Hobby Lobby Stores, Inc., is a business entity with its principal place of

business in Oklahoma County, Oklahoma. It may be served by and through its registered agent,

Corporation Service Company, at 211 E. 70' Street Suite 620, Austin, Texas, 78701.
     Case 3:21-cv-00232 Document 1-1 Filed on 08/31/21 in TXSD Page 3 of 6
                                            k,




       4.      In the event any parties are misnamed or are not included herein, it is Plaintiff's

contention that such was a"misidentification," "misnomer" and/or such parties are/were "alter

egos" of parties named herein. Alternatively, Plaintiff contends that such "corporate veils" should

be pierced to hold such parties properly included in the interest of justice. Plaintiff reserves the

right to amend the true names of the parties pursuant to the Texas Rules of Civil Procedure.

       5.      To the extent Defendant is conducting business relevant to the allegations made

the basis of this suit under a trade name, assumed name, unincorporated association or entity,

private corporation, partnership, or other business name, notice is hereby given that this suit is

fiuther brought against such entities as allowable by law and that appearance and Answer be

made under such name pursuant to TEx. R. Ctv. P. 28.



                                     Jurisdiction and Venue

       6.      The subject matter in controversy is within the jurisdictional limits of this court.

       7.      This Court has jurisdiction and venue is proper under Section 15.002 of the Texas

Civil Practice and Remedies Code because all or a majority of the acts and/or omissions which

form the basis of this cause of action occurred in Brazoria County, Texas. Plaintiff seeks damages

in excess of $250,000.00 but no more than $1,000,000.00.

                                                 IV.

                                                 Facts

        8.     This lawsuit is necessary as a result of personal injuries Plaintiff suffered on or

about August 1, 2019. On that day Plaintiff was working at a Hobby Lobby store located at 125

Highway 332 West, Lake Jackson, Texas 77566, which at all times material was owned, operated,

controlled, and/or managed by Defendant Hobby Lobby Stores, Inc. Per the instructions that


                                                  K
     Case 3:21-cv-00232 Document 1-1 Filed on 08/31/21 in TXSD Page 4 of 6




employees were given, Plaintiff was lifting heavy boxes of freight for the fabric department

without additional assistance. Suddenly and unexpectedly, she felt a sharp pain in her lower back

and sciatic nerve pain down her rear and through her right leg. It is as a direct result of Defendant's

negligence that Plaintiff has suffered severe personal injuries for which she now brings this action.

       9.       Defendant is a non-subscriber to the Texas Workers' Compensation system.

Therefore, certain defenses are unavailable to Defendant, including, but not limited to, assumption

of the risk and contributory negligence.

                                                  V.

                       Nenlisence of Defendant Hobbv Lobbv Stores, Inc.

        10.     The conduct of Defendant, and that of Defendant's officers, agents, servants,

employees, vice-principals, and/or representatives, constituted negligence as that tenn is

understood in law and such conduct was the proximate cause of the occurrence made the basis of

this lawsuit.

        11.     Plaintiff states that at the time of the occurrence made the basis of this suit, the

individual(s) responsible for her injury were acting in their capacity as agents, servants, vice-

principals, representatives and/or employees of Defendant and were acting within the course and

scope of their authority as such. Therefore, the doctrine of Respondeat Superior should be applied

to Defendant and Defendant should be held vicariously responsible for the acts and omissions of

their agents, employees, servants, and/or vice-principals.

        12.     Plaintiff sustained injuries because of Defendant's negligence when Defendant

and/or Defendant's employees under the doctrine of Respondeat Superior:

                •      Failed to take reasonable precautions;

                •      Failed to properly supervise employees;



                                                  3
      Case 3:21-cv-00232 Document 1-1 Filed on 08/31/21 in TXSD Page 5 of 6




                 •      Failed to properly train employees;

                 ®      Failed to provide adequate employees for the assigned task;

                 •      Failed to provide adequate time to complete a task;

                 •      Failing to maintain their place of business;

                 •      The negligent instructions and orders of its employees;

                 •      Vicariously liable for the negligent acts and omissions of employees

                        and/or individuals otherwise under Defendant's control;

                 •      Other acts so deemed negligent.

                                                 VIa

                                              Damazes

        13.      As a result of these occurrences, Plaintiff sustained injuries to her body which

resulted in physical pain, mental anguish, and other medical problems. Plaintiff will show that she

has sustained severe pain, physical impainnent, discomfort, mental anguish, disfigurement, and

distress, and that in all reasonable probability, such physical pain, physical impairment,

discomfort, mental anguish, disfigurement, and distress will continue indefinitely. Plaintiff

suffered a loss of earnings in the past, as well as a loss of future earning capacity. Plaintiff has

incurred and will continue to incur pharmaceutical and medical expenses in connection with her

injuries.

                                                VII.

                                      Iteauest for Disclosure

        14.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested

to disclose, within fifty (50) days of service of this request, the information or material described

in Rule 194.2.


                                                  4
     Case 3:21-cv-00232 Document 1-1 Filed on 08/31/21 in TXSD Page 6 of 6




                                               VIII.

                                          Jury Demand

       15.     Plaintiff hereby demands a trial by jnry.

                                              Praver

       Plaintiff prays that this citation issue and be served upon Defendant in a form and manner

prescribed by law, requiring that Defendant appear and answer, and that upon final hearing,

Plaintiff have judgment against Defendant in a total sum in excess of the minimum jurisdictional

limits of this Court, in excess of $250,000.00, plus pre judgment and post judgment interests, all

costs of Court, actual and consequential damages allowed by law, exemplary damages, and all

such other and further relief, to which she may show herself justly entitled.


                                              Respectfully submitted,


                                              TILTON & TILTON LLP


                                              /s/.• Bradley W. Tilton II
                                              Bradley W. Tilton II
                                              Texas State Bar No. 24035538
                                              E-Mail: BTiltonLa- tiltonlawfirm.com
                                              River Oaks Tower
                                              3730 Kirby Drive, Suite 1020
                                              Houston, Texas 77098
                                              Telephone: (713) 774-8600
                                              Facsimile: (713) 222-2124

                                              ATTORNEY FOR PLAINTIFF




                                                 E
